                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT DOZIER,                                       Case No. 19-cv-01474-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER ADOPTING REPORT AND
                                                 v.                                          RECOMMENDATION AND
                                   9
                                                                                             DISMISSING CASE
                                  10     ENHANCED RECOVERY COMPANY,
                                                                                             Re: Dkt. No. 12
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This order adopts the Report and Recommendation Regarding Dismissal (“R&R Order”)

                                  14   of Chief Magistrate Judge Joseph C. Spero recommending dismissal without prejudice in this case

                                  15   for failure to prosecute or serve the complaint. [Dkt. No. 12].

                                  16          Pro se plaintiff Scott Dozier filed his complaint against defendant Enhanced Recovery

                                  17   Company (“ERC”) on March 21, 2019. [Dkt. No. 1]. On that same day, summons was issued and

                                  18   an initial case management conference was set for June 21, 2019. [Dkt. Nos. 2, 3].

                                  19          Dozier failed to appear on that date. On June 25, 2019, Judge Spero issued an order to

                                  20   show cause why the case should not be dismissed for failure to prosecute, failure to serve the

                                  21   complaint, and for failure to comply with the initial case management order. [Dkt. No. 10].

                                  22   Dozier was ordered to appear on July 19, 2019 for another case management conference and to

                                  23   respond to the order to show cause. Id. He failed to appear on that date as well.

                                  24          Because Dozier has not consented to the jurisdiction of a magistrate judge, and

                                  25   defendants have not been served and therefore have not made an election regarding the jurisdiction

                                  26   of a magistrate judge, Judge Spero ordered the clerk of court to reassign this case to a district

                                  27   judge. R&R Order; Order for Reassignment [Dkt. No. 14]. On July 23, 2019, this case was

                                  28   reassigned to me. [Dkt. No. 15]. As the time for objections has passed and no objections have
                                   1   been filed, I now consider Judge Spero’s report and recommendation pursuant to Federal Rules of

                                   2   Civil Procedure 4(m) and 41(b).

                                   3          Rule 4(m) states in relevant part that “[i]f a defendant is not served within 90 days after the

                                   4   complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss

                                   5   the action without prejudice against that defendant or order that service be made within a specified

                                   6   time.” The deadline for Dozier to serve his complaint was on June 19, 2019. Judge Spero

                                   7   recommends that I dismiss this case under Rule 41(b) because Dozier has taken no action to

                                   8   prosecute this case since filing his complaint, has missed the deadline to serve his complaint, and

                                   9   has twice failed to appear. R&R Order at 1-2. Judge Spero notes that Dozier was informed about

                                  10   the possibility of dismissal for failure to serve the complaint in the order to show cause. Id. at 1.

                                  11           Judge Spero also recommends that dismissal be without prejudice. Although Rule 41(b)

                                  12   ordinarily “operates as an adjudication on the merits,” nothing in the record indicates that ERC has
Northern District of California
 United States District Court




                                  13   been affected in any way by Dozier’s unserved complaint or that it would be prejudiced by

                                  14   allowing Dozier to refile if he intends to pursue his claim.

                                  15          As the judge to whom this case was assigned, I find Judge Spero’s report thorough and

                                  16   correct; I adopt it in every respect. The complaint is dismissed without prejudice. Judgment shall

                                  17   be entered in accordance with this Order.

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 5, 2019

                                  20

                                  21
                                                                                                      William H. Orrick
                                  22                                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
